Citation Nr: 0913883	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active military service from August 1973 to 
June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.
 
A May 2005 Decision Review Officer's decision granted the 
Veteran a 30 percent disability evaluation (previously rated 
as 20 percent disabling) for his chronic myositis ossificans 
of the left thigh, with left knee and hip involvement, 
effective November 14, 2003, the date of the increased rating 
claim.  

In August 2007, the Board issued a decision that denied a 
rating in excess of 30 percent for myositis ossificans of the 
left thigh, with left knee and hip involvement.  The Veteran 
appealed the Board's August 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the Veteran's representative and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion for Remand (Joint Motion).  
In an April 2008 Order, the Court granted the motion, vacated 
the portion of the Board's August 2007 decision that denied 
entitlement to a rating in excess of 30 percent for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, and remanded the matter to the Board for action 
consistent with the Joint Motion. 

More recently, the case was again before the Board in June 
2008, wherein the Board again denied the benefit sought on 
appeal.  The Veteran again appealed the Board's June 2008 
decision to the Court.  In December 2008, his representative 
and VA's Office of General Counsel - representing the 
Secretary of VA, filed a Joint Motion requesting that the 
Court vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an order that same month, granting the Joint 
Motion, and returned the case to the Board.




FINDINGS OF FACT

1.  The Veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, is manifested by 
pain upon range of motion testing that revealed flexion of 
the hip to 60 degrees, but without fracture of the surgical 
neck, shaft, or anatomical neck of the femur.

2.  The Veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, is manifested by 
pain; objectively, the Veteran's left knee had flexion to 80 
degrees and hyperextended approximately 2 degrees, and was 
without subluxation or instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic myositis ossificans of the left thigh, with left knee 
and hip involvement, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5252, 5255, 5257, 5260-61 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated 
December 2003 and July 2005 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence.

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claim adjudicated on the merits herein, and no 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
Veteran's increased rating claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the Veteran is represented by a 
veterans' service organization in this case.  Further, the 
statement of the case (SOC) in May 2005, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code for rating the 
disability at issue, and included a description of the rating 
formula for all possible schedular ratings under the 
diagnostic code.  The appellant was, thus, informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim for an increased rating in 
statements by him and his representative.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided before 
completion of VCAA notice.  As such, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of VCAA notice was 
harmless error, and the appellant has not been prejudiced 
thereby.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, and a lay statement in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that there has not been 
identification of further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

A VA Form 119, Report of Contact, dated November 14, 2003 
indicates that the Veteran asserts that an increased 
evaluation is warranted for his service-connected muscle 
disability.  As noted above, in May 2005, a Decision Review 
Officer decision granted the Veteran a 30 percent disability 
evaluation for his chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, effective November 
14, 2003.  

As the Veteran's claim was received by VA in November 2003, 
the rating period on appeal is normally from November 2002, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2008).  However, an April 3, 
2003 Board decision that denied a rating in excess of 20 
percent for myositis ossificans of the left thigh, with left 
knee and hip involvement, became final as it was not timely 
appealed.  As such, the rating period on appeal cannot extend 
beyond the date of the final Board decision in the absence of 
clear and unmistakable error (CUE).  The Board also notes 
that in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history 
of the disability is for consideration in rating a 
disability.

The Veteran's chronic myositis ossificans of the left thigh, 
with left knee and hip involvement, is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under 
Diagnostic Code 5255, a 30 percent disability evaluation is 
for assignment where there is malunion of the femur, with 
marked knee or hip disability.  A higher 60 percent 
disability evaluation is warranted where there is a fracture 
of the surgical neck of the femur, with false joint, or where 
there is a fracture of the shaft or anatomical neck of the 
femur, with nonunion, but without loose motion and with 
weightbearing preserved with the aid of a brace.  An 80 
percent evaluation is warranted for a fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Upon reviewing the evidence in light of Diagnostic Code 5255, 
the Board finds that the objective evidence of record does 
not show that the Veteran has a fracture of the surgical neck 
of the femur, or a fracture of the shaft or anatomical neck 
of the femur.  Moreover, there is no evidence that the 
Veteran has nonunion of the femur or weightbearing preserved 
with the aid of a brace.  VA X-rays of the left tibia-fibula, 
dated in July 2004, were negative for fractures and 
dislocations.  See also July 2004 VA X-rays of left femur 
(revealing no fractures or dislocations).  Based on the 
foregoing, the Board finds that the Veteran's disability 
picture is more nearly approximated by the current 30 percent 
evaluation.  

The Board points out that the December 2008 Joint Motion 
ordered the Board to determine whether the Veteran is 
entitled to separate ratings for his chronic myositis 
ossificans of the left thigh, with left hip and knee 
involvement, under Diagnostic Code 5255, i.e., whether the 
Veteran was entitled to individual evaluations under 
Diagnostic Code 5255 for his left hip and his left knee.  
However, the Board finds that the Veteran is not entitled to 
separate evaluations under Diagnostic Code 5255.  While the 
Board acknowledges that the Veteran has both knee and hip 
impairment as a result of his myositis ossificans, and that 
the rating Code states that 30 percent is available for knee 
or hip disability, the Board points out that the Veteran's 
left hip and left knee impairment do not rise to the level of 
separate disabilities in the context of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  In particular, the Board points out 
that the Veteran's left knee and hip impairment do not result 
in such distinctive impairments of the femur under Diagnostic 
Code 5255 as to necessitate separate 30 percent disability 
ratings for the left knee and the hip.  In this regard, the 
Board points out that the objective medical evidence of 
record indicates that the Veteran's knee and hip disabilities 
are, independently slight, and only when taken in 
combination, sufficiently worthy of the currently evaluated 
30 percent disability evaluation for marked impairment under 
Diagnostic Code 5255.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

The Board has also considered whether any alternative 
Diagnostic Code could afford the Veteran a higher, and/or 
additional separate, rating for the service-connected 
disability at issue.  In reviewing the relevant diagnostic 
codes concerning disabilities of the hip and thigh, only 
Diagnostic Codes 5250 (ankylosis of the hip), 5252 
(limitation of thigh flexion), and 5254 (flail hip joint) can 
provide a rating in excess of 30 percent.  Initially, the 
Board notes that objective evidence of record does not reveal 
ankylosis of the left hip or a flail left hip joint.  See 
e.g., July 2004 VA examination report and X-rays, so 
Diagnostic Codes 5250 and 5254 are inapplicable.  

Under Diagnostic Code 5252, a 10 percent rating is warranted 
where flexion of the thigh is limited to 45 degrees.  A 20 
percent rating is warranted where flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion of the thigh is limited to 20 degrees, and a 40 
percent rating is warranted where flexion is limited to 10 
degrees.  In this regard, the July 2004 VA examination report 
revealed flexion of the hip to 60 degrees.  Therefore, the 
objective evidence does not demonstrate that a higher, or 
additional separate, rating under Diagnostic Code 5252 is 
warranted.

The Board has further considered whether an additional 
separate rating is warranted for the Veteran's service-
connected left knee involvement.  Diagnostic Code 5257 
provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  The report of the July 2004 VA examination 
reflects that the Veteran was stable to varus/valgus stress, 
and had negative Lachman and posterior Drawer tests.  A 
private diagnostic report, dated in August 2003 noted 
patellar osteophytes of the left knee, but it found the left 
knee to be negative, otherwise.  This private diagnostic 
report also revealed that the left knee was aligned.  As 
such, the Board finds no basis for a separate rating for 
instability of the left knee.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated as noncompensable (0 percent) and flexion limited to 
45 degrees warrants a 10 percent rating.  Diagnostic Code 
5261 provides ratings based on limitation of extension of the 
leg.  Extension of the leg limited to 5 degrees is rated as 
noncompensable (0 percent) and extension limited to 10 
degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 9-04 (noting that separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint).  A review of the July 2004 VA examination 
report indicates that the Veteran was able to flex his left 
knee to 85 degrees and was able to hyperextend it 
approximately 2 degrees.  The Veteran's VA examination was 
also negative for obvious deformity.  The Board finds no 
other diagnostic codes related to impairment of the knee, 
which are relevant in the present case.  Based on the 
foregoing, the Board finds that no additional separate rating 
for impairment of the Veteran's service-connected left knee 
impairment associated with chronic myositis ossificans is 
warranted.

In concluding the Veteran is not entitled to a higher, or 
additional separate, rating for his chronic myositis 
ossificans of the left thigh, with left hip and knee 
involvement, the Board has considered as well whether he has 
additional functional loss due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The Board 
acknowledges that the July 2004 VA examiner indicated that 
the Veteran had great pain on range of motion.  The VA 
examiner described the Veteran's pain as rather disabling and 
found that the pain could be responsible for the Veteran's 
limited range of motion and strength, as well as early 
fatigability and gait abnormalities, including an antalgic 
gait.  The Veteran also reported pain in his thigh and calf 
with cramping upon VA examination in July 2004.  Even with 
due consideration of the findings and complaints just noted, 
the Board finds that the current 30 percent rating 
encompasses such complaints and findings.  Indeed, the 
Veteran indicated that he had no surgery or physical therapy 
for the service-connected disability at issue.  The July 2004 
VA examination report also reflects that the Veteran received 
steroid dose packs, which the Veteran reported were of great 
benefit to him.  The examination report did not reflect that 
the Veteran ambulated with an assistive device or used a 
brace.  Additionally, as noted above, there is no evidence of 
functional loss of motion with flexion of the thigh limited 
to 45 degrees (a noncompensable rating).  Therefore, the 
Board finds that the level of functional impairment is 
adequately compensated by the 30 percent rating currently 
assigned for the service-connected chronic myositis 
ossificans the left thigh.

Further, the 2004 VA examiner, in making the comments noted 
above, stated that it was difficult to assess the evolution 
of the Veteran's service-connected disability because there 
were no prior films for comparison.  As such, the VA 
examiner's assessments were phrased with speculative terms, 
such as "seem" or "could."  In this regard, the Board 
notes medical evidence that is speculative, general or 
inconclusive cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the Board 
places a low probative value on the July 2004 VA examiner's 
assessment regarding the functional loss/limitations from the 
service-connected disability at issue.

In conclusion, the competent clinical evidence does not show 
that an increased rating under the current Diagnostic Code 
for femur impairment is warranted, nor is it shown that any 
higher, or additional separate, rating(s) for impairment of 
the left thigh, and involvement of the hip and knee, is 
warranted under any alternative diagnostic code, at any time 
during the rating period on appeal.  The Board finds there 
are no bases for a higher or separate evaluation.  Further, 
the clinical evidence, as noted above, does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  See Hart, 21 Vet. App. at 509-10.  Indeed, the 
evidence throughout the rating period on appeal does not 
reveal a distinct change in the Veteran's disability picture.  

Finally, the evidence does not reflect that the chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
acknowledges a statement by the Veteran's spouse, received in 
February 2004, indicating that the Veteran missed several 
working days with swelling and pain in his left knee and hip.  
However, the July 2004 VA examination report did not reflect 
any hospitalizations or time missed from work and it noted 
that the Veteran had had no surgery or physical therapy for 
the service-connected disability at issue.  Additionally, 
several days of work missed is contemplated by the schedule 
for rating disabilities.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 30 percent 
for the Veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, on either a 
schedular or extra-schedular basis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to a rating in excess of 30 percent for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


